—Order unanimously affirmed with costs. Memorandum: In this slip-and-fall case, Supreme Court properly granted summary judgment to defendant American Equity Advisors, Inc., also known as Marine Buffalo Associates (Marine). There is no evidence that Marine had either active or constructive notice of the allegedly dangerous condition causing plaintiff’s injury or that it had created that dangerous condition (see, Eddy v Tops Friendly Mkts., 91 AD2d 1203, affd 59 NY2d 692). The court also properly denied the motions for summary judgment of defendants Held’s Janitorial Services, Inc. and M & T Rug Cleaners, Inc. Those defendants failed to establish that they did not create the allegedly dangerous condition (see, Ciesinski v Town of Aurora, 202 AD2d 984, 984-985). (Appeals from Order of Supreme Court, Erie County, Whelan, J. — Summary Judgment.) Present — Green, J; P., Pine, Fallon, Callahan and Davis, JJ.